Citation Nr: 1233708	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

In August 2011, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  
 

FINDINGS OF FACT

1.  The Veteran was exposed to noise from Coast Guard search and rescue aircraft in service. 

2.  There is competent and credible medical evidence of a current loss of hearing acuity that meets the VA criteria for disability.  

3.  The Veteran experienced a measured degradation of hearing acuity in service with a continuity of symptoms after service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran served as a U.S. Coast Guard aviation electronics technician that including duties as a member of a flight crew.  He contends that his bilateral hearing loss was caused by exposure to aircraft engine noise in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Impaired hearing is a disability for purposes of service connection when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).   

Regarding VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Service personnel and treatment records showed that the Veteran's military duties included exposure to aircraft engine noise in flight.  A May 1968 enlistment whisper hearing test was normal.  The Veteran underwent annual flight physical examinations that included audiometric testing.  The records are silent for any symptoms, diagnoses, or treatment for organic ear disorders or loss of hearing acuity.  However, the audiometric tests show a gradual bilateral degradation of hearing acuity by five to fifteen decibels at the higher frequencies since the first test in May 1969.  On a May 1972 discharge audiometric test, the puretone thresholds remained five to fifteen decibels higher than in 1969 with one measurement on the left at 4000 Hz recorded as 30 decibels.  

The RO received the Veteran's claim for service connection for bilateral hearing loss in May 2007.  In a June 2007 statement, the Veteran reported that he was a crew member on frequent and lengthy helicopter and fixed wing aircraft search and rescue missions.  He reported that he experienced tinnitus during and after those missions and that the symptoms continued to the present.  

In June 2007, a VA audiologist noted a review of the claims file, the history of military noise exposure, and the Veteran's reports of work as an electrical contractor after service with no significant noise exposure.  On examination, puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 30, 25, 30, 70, and 70 decibels on the right and 35, 30, 35, 70, and 70 decibels on the left at the respective frequencies.  Speech recognition scores were 96 and 100 percent on the right and left respectively.  The audiologist diagnosed mild sloping to severe bilateral high frequency sensorineural hearing loss.  The audiologist concluded that the hearing loss was not caused by military noise exposure because the testing in service showed normal hearing acuity.  

In October 2008, another VA audiologist noted a review of the claims file and the same history of military noise exposure.  The Veteran reported that he was provided hearing protection but that he was unable to wear it at certain times during missions.  The Veteran reported the onset of tinnitus in service but that he first noticed difficulty hearing in high background noise environments in the last five to ten years.  The audiologist noted that the service records did not show symptoms of tinnitus or abnormal hearing except for mild hearing loss at 4000 Hz in the left ear on the 1972 examination.  The audiologist noted the results of the 2007 VA testing and noted no organic ear abnormalities on the current examination.   The audiologist concluded that the symptoms of tinnitus were related to in-service noise exposure.  The audiologist also concluded, "At 59 years of age you would expect the beginnings of high frequency hearing loss but he appears to have progressed beyond this point."

In June 2011, the Veteran submitted the results of a private audiogram that showed puretone thresholds at 60 decibels or greater at all relevant frequencies.  Although the type of speech recognition test was not indicated by the examiner, the measured values were 64 and 58 percent in the right and left respectively.  There were no opinions on a relationship to noise exposure.  The Veteran also submitted written statements from two current friends.  One noted that he was acquainted with the Veteran for most of his adult life and the other for the last 22 years.  Both reported observing the Veteran's difficulty in hearing conversation in recent years and awareness of the Veteran's belief that his disorder was related to military noise exposure.  

In June 2009, the RO granted service connection for tinnitus. 

In a June 2011 Board hearing, the Veteran consistently described his noise exposure in service and stated that he first notice a reduction in hearing acuity about five years after active duty.  The Veteran provided written statement with argument on two points.  First, the Veteran contended that normal hearing at the time of separation from service should not determine the outcome of a claim for service connection, citing Hensley at 164.  Second, the Veteran referred to a 2005 study by the Institute of Medicine of the National Academies (IOM) entitled Noise and Military Service for the proposition that military audiometric tests were inadequate because the testing was not performed above 6000 Hz.  Therefore, the Veteran concluded that there is no legal or factual basis for a medical opinion that is based on the presence of hearing loss in service.  The Board concludes that this argument overly simplifies the content and misstates the conclusions of the references and is without merit in this case.  

In Hensley, the Court addressed a case in which the veteran's hearing loss was shown to be degraded in service but not to the level required for disability compensation under the VA criteria.  A claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease incurred in service, such as acoustic trauma.  Id. at 164.   The decision in Hensley was not based upon a general medical principle relating to delayed hearing loss.  The decision does not bar a medical examiner from forming a medical opinion that in service exposure does not result in a delayed on set of hearing loss and does not prohibit the Board from relying on such opinion.  VA adjudications may not deny service connection solely because compensable hearing loss was not shown in service (emphasis added).  Hensley does not do away with the requirement that there must be evidence in the particular case before VA of a connection between a claimant's current hearing disability and an event in service.  

The Board obtained and reviewed the entire Institute of Medicine Report cited by the Veteran.  Although the Institute study committee recommended improvements in the conduct of military audiometric testing, there is no merit to the contention that the committee found that the tests were inadequate or that any medical opinion based on those tests had no medical basis.  Further, the committee stated that there is insufficient evidence from longitudinal studies in animals or humans to determine whether permanent noise-induced hearing loss can develop later in life after the cessation in noise exposure.  However, the committee commented that based on anatomical and physiological data available on the recovery process after noise exposure, it is unlikely that delayed effects occur.  Institute of Medicine of the National Academies, Noise and Military Service, 9, (2005).  Further, the committee observed that an individual's awareness of the effects of noise on hearing may be delayed considerably after the exposure.  Young adults may not notice a slight degradation at the time of separation from service.  A slight degradation of 20 to 30 decibels may not cause perceptible difficulty with communications until additional loss due to post-service activities or aging accumulates to make the individual more aware of the effects.  Id. at 155.

Based on the lay and medical evidence of record in this case, the Board concludes that service connection for bilateral hearing loss is warranted.  

There is competent medical evidence in the 2007 VA and 2011 private audiometric tests to show that the Veteran has bilateral hearing loss that meets the VA criteria for disability. 

The Board concludes that the Veteran's lay evidence of his exposure to aircraft noise in service is both competent and credible as it is consistent with his military occupation and duties.  

The Veteran is also competent and credible to report the onset of his observable symptoms of tinnitus in service and a sensed degradation in hearing acuity starting five years after service.  The lay statements from the two friends are also competent and credible in that they report their observations.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran and his friends are competent to report the symptoms and observations of hearing difficulty but do not have sufficient medical training and experience to determine the etiology of a hearing disorder.  

There is evidence both for and against the onset of hearing loss from noise-induced exposure in service.  Both VA examiners correctly noted the results of audiometric tests in service but did not comment on the degrading trend over the years of active duty.  Only one examiner noted that hearing loss at a high frequency on the left ear was abnormal at the time of discharge and neither considered this trend in their conclusions.  The Board places greater probative weight on the in-service audiometric data that demonstrates to a lay person that some hearing loss was incurred when comparing 1969 to 1972 measurements even though that loss was not substantially greater than the general normal or sufficient to meet the VA criteria for disability at that time.  Further, the VA examiner in 2008 concluded that tinnitus was caused by noise exposure and that the Veteran's degree of hearing loss had progressed greater than that expected because of age.  Finally, the Board takes note of the IOM committee's conclusions that insufficient evidence exists to conclude that delayed onset of hearing loss is possible or even likely.  However, the committee also suggested that initial degradation in service, as is the case here, may not be noticeable until some later time.   

The Board rejects the contention that military audiometric testing in general is inadequate because the tests did not include values above 6000 Hz and that medical opinions cannot be based in part on the results of these tests.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Therefore, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted because there is credible medical evidence of current loss of hearing acuity that meets the VA criteria for a disability and competent and credible lay evidence of the onset of some level of loss of hearing acuity in service with a continuity of symptoms after service.  As there is some evidence in support of the claim and no contrary evidence, the "benefit of the doubt" rule is for application, and the Board will grant the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


